Supreme Court




       In the Matter of Thomas F. Cotroneo.                          No. 2018-225-M.P.




                                            ORDER

       This matter is before the Court pursuant to a motion filed by this Court’s Disciplinary

Counsel on October 5, 2018, to adjudge the respondent, Thomas F. Cotroneo, in contempt of

court, and to suspend him from the practice of law on an interim basis. The respondent was

notified that the motion would be presented to this Court at its conference on November 15,

2018. The respondent did not file an objection to the motion and failed to appear for the

conference. Having reviewed the motion and the representations of Disciplinary Counsel, we

deem that the motion should be granted.

       The facts giving rise to this matter are as follows. On June 8, 2018, Disciplinary Counsel

received a complaint alleging that respondent had settled personal injury claims on behalf of

clients, withheld funds from his clients’ settlements to pay medical bills, and failed to remit those

payments on the clients’ behalf. A copy of that complaint was forwarded to respondent on June

13, 2018, directing him to file a written response to the complaint on or before July 3, 2018. The

respondent failed to comply. On July 12, 2018, a second notice was sent by Disciplinary

Counsel to respondent, via certified mail, directing him to file a response on or before July 23,

2018. That certified mail was received by respondent on July 19, 2018. The respondent did not

file a response after receipt of that correspondence.

       On August 9, 2018, Disciplinary Counsel filed a petition with this Court pursuant to

Article III, Rule 6(e) of the Supreme Court Rules of Disciplinary Procedure for Attorneys,

requesting that we enter an order compelling respondent to file his answer or be suspended from
the practice of law. On August 27, 2018, prior to the petition being heard, respondent filed a

belated response to the disciplinary complaint that failed to address the issues raised in the

complaint or to account for the funds respondent had received on behalf of his clients.

       On September 13, 2018, at the request of Disciplinary Counsel, the Clerk of the Supreme

Court issued a subpoena to respondent directing him to appear at the Office of Disciplinary

Counsel on October 4, 2018, to answer questions regarding the complaint and to provide his

financial records relating to the clients at issue. The respondent was served with that subpoena

on September 21, 2018. He failed to appear at the Office of Disciplinary Counsel or to provide

the subpoenaed records.

       We do not hesitate to find that the respondent is in contempt.          He has flagrantly

disregarded his obligation to respond to a lawful request for information from Disciplinary

Counsel, in violation of Article V, Rule 8.1 of the Supreme Court Rules of Professional Conduct,

and has refused to comply with a duly-authorized subpoena issued by the Clerk of this Court.

Accordingly, it is hereby ordered, adjudged, and decreed that the respondent, Thomas F.

Cotroneo, is hereby suspended from engaging in the practice of law in this state, effective

immediately, until further order of this Court.

       Entered as an Order of this Court this 16th Day of November, 2018.



                                                     By Order,



                                                     ______________/s/_________________
                                                                  Clerk
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                        SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

Title of Case                        In the Matter of Thomas F. Cotroneo.
                                     No. 2018-225-M.P.
Case Number
                                     November 16, 2018
Date Order Filed
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
                                     N/A
Source of Appeal
                                     N/A
Judicial Officer From Lower Court
                                     For Petitioner:

                                     David D. Curtin, Esq.
Attorney(s) on Appeal
                                     Chief Disciplinary Counsel
                                     For Respondent:

                                     Thomas F. Cotroneo, Pro Se




SU-CMS-02B (revised November 2016)